DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed. 
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Yamazaki (US20110069199) (hereinafter Yamazaki).
Regarding claim 1, Yamazaki discloses an imaging apparatus comprising: 
a light source that emits a light pulse to a target [Figs. 3-9 and 18-24, ABS, 0013-0014, 0042-0045, 0061-0069; irradiating light into target area]. 
an image sensor that detects a returned light pulse which is returned from the target to the image sensor due to emission of the light pulse [0008-0014, 0042-0055, 0075-0089; imaging sensor measuring returning light and making adjustments accordingly]. 
a circuit that controls the image sensor, wherein the circuit causes the image sensor to detect an internal scattering component by controlling a shutter timing of the image sensor, the internal scattering component being a component of the returned light pulse which is scattered inside the target [0008-0014, 0042-0055, 0075-0089, 0197-0213; imaging sensor measuring returning light across a variety of wavelengths and making adjustments to shutter time accordingly].  
generates multi-wavelength images based on the internal scattering component [0008-0014, 0053-0061; overlapping wavelength bands used in image generation].
Regarding claim 2, Yamazaki discloses wherein the circuit causes the image sensor to start to detect the internal scattering component in a falling period of the returned light pulse, the falling period being a period from start to end of a decrease of an intensity of the returned light pulse [0008-0014, 0042-0055, 0075-0089; imaging sensor measuring returning light across a variety of wavelengths and making adjustments to shutter time accordingly].  
Regarding claim 3, Yamazaki discloses wherein the circuit causes the image sensor to obtain superimposed multi-wavelength information based on the internal scattering component; and generating the multi-wavelength images by performing a reconstruction operation on the superimposed multi-wavelength information [0008-0014, 0053-0061, 0075-0089; overlapping wavelength bands used in image generation].
Regarding claim 4, Yamazaki discloses wherein the multi-wavelength images include images for each of a multiple of wavelengths [0008-0014, 0053-0061, 0075-0089, 0197-0213; overlapping wavelength bands used in image generation].
Regarding claim 5, Yamazaki discloses wherein the circuit evaluates at least one selected from the group consisting of sugar content, maturity, and 35 DMUS 175384418-1.083710.3202deterioration of the target [Figs. 3-9 and 18-24, ABS, 0013-0014, 0042-0045, 0061-0069, 0142; irradiating light into target area and assessing deterioration of image quality]. 
Regarding claim 6, Yamazaki discloses wherein the image sensor includes pixels arranged in two dimensions [Figs. 3-9 and 18-24, ABS, 0013-0014, 0042-0045, 0061-0069; irradiating light into target area to obtain an image].
Regarding claim 7, Yamazaki discloses wherein the image sensor includes at least one pixel, the at least one pixel including a photodiode and charge accumulators that accumulate signal charge from the photodiode [Figs. 3-9 and 18-24, ABS, 0230, 0250-0265; accumulation value of detection signal].
Regarding claim 8, Yamazaki discloses further comprising a correction circuit that corrects movement of the target [0273-0293; moving pixel of the image for corrected motion vector calculation].
Regarding claim 10, Yamazaki discloses wherein the multi-wavelength images are images denoting an inside of the target [0008-0014, 0053-0061, 0075-0089, 0197-0213; overlapping wavelength bands used in image generation].
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closes prior art of record, Yamazaki (US20110069199), discloses the limitations of the independent claims.  However Yamazaki, nor any prior art of record, do not explicitly 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483